THE FEDERAL HOME LOAN BANK
OF NEW YORK
NONQUALIFIED DEFERRED INCENTIVE COMPENSATION PLAN

Effective January 1, 2017

TABLE OF CONTENTS

ARTICLE

Page

I. DEFINITIONS 2
II. MEMBERSHIP 4
III. ELECTION TO DEFER PAYMENT OF COMPENSATION AND PAYMENT OF DEFERRED
COMPENSATION 5
IV. SOURCE AND METHOD OF PAYMENT 9
V. DESIGNATION OF BENEFICIARIES 10

         
VI. ADMINISTRATION OF PLAN
    11  
VII. AMENDMENT AND TERMINATION
    13  
VIII. GENERAL PROVISIONS
    14  

THE FEDERAL HOME LOAN BANK OF NEW YORK
NONQUALIFIED DEFERRED INCENTIVE COMPENSATION PLAN

This Plan is adopted by the Federal Home Loan Bank of New York (the “Bank”) in
order to provide benefits to certain management or highly compensated employees
of the Bank through the ability to defer the receipt of certain incentive
compensation from the Bank. This Plan is unfunded, and all benefits payable
under the Plan shall be paid solely out of the general assets of the Bank.

1

Article I. Definitions

When used in the Plan, the following terms shall have the following meanings:

1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participate in the Plan.

1.02 “Board of Directors” or “Board” means the Board of Directors of the Bank.

1.03 “Business Day” means and refers to a day on which commercial banks are open
for business in the State of New York.

1.04 “Committee” means the Nonqualified Plan Committee as that term is defined
in the Bank’s separate Supplemental Executive Retirement Defined Benefit &
Defined Contribution Benefit Equalization Plan.

1.05 “Compensation” means and includes any amounts actually payable by the Bank
to a Member under the Incentive Plan for a particular calendar year.

1.06 “Compensation Deferral Account” means and refers to the account maintained
for each Member pursuant to Section 3.02.

1.07 “Compensation Deferral Election Date” means the last Business Day in the
calendar year 2016 and any calendar year thereafter during which the Plan is in
effect.

1.08 “Effective Date” means January 1, 2017.

1.09 “Incentive Plan” means any Board-approved annual or long-term incentive
compensation plan, excluding any merit award, bonus program or any payment
arising from a separation.

1.10 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

1.11 “Member” means any person included in the membership of the Plan as
provided in Article 2.

1.12 “Nonqualified Deferred Compensation” shall have the same meaning as it has
in IRC Section 409A and the Regulations promulgated thereunder.

1.13 “Officer” means and includes any employee of the Bank serving at the rank
of Vice President or higher.

1.14 “Plan” means the Federal Home Loan Bank of New York Nonqualified Deferred
Incentive Compensation Plan, as set forth herein and as amended from time to
time.

1.15 “Plan Administrator” means the Director of Human Resources of the Bank or a
designee(s).

1.16 “Separation from Service” has the meaning set forth in Section 1.409A-1(h)
of the Regulations promulgated under IRC Section 409A.

1.17 “Unforeseeable Emergency” has the meaning set forth in
Section 1.409A-3(i)(3)(i) of the Regulations promulgated under IRC Section 409A
or as amended. Under current regulations, Unforeseeable Emergency means a severe
financial hardship of the Member resulting from an illness or accident of the
Member, the Member’s spouse, the Member’s beneficiary, or the Member’s dependent
(as defined in Code Section 152(a), without regard to Code Sections 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Member’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance); imminent foreclosure of or eviction from the Member’s primary
residence; the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication; the need
to pay for the funeral expenses of a spouse or a dependent (as defined in Code
Section 152(a)) or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Member.

Article II. Membership

2.01 Each employee of the Bank who is an Officer (as defined above) of the Bank
shall be eligible to become a Member of the Plan.

2.02 The membership of any Officer shall terminate on the later of (i) the date
on which the employee shall cease to be serving as an Officer of the Bank (as
defined above) and (ii) the termination of the Plan. The termination of
membership in the Plan shall not, by itself, affect the rights of the Member by
reason of any election made by the Member as provided in Section 3.01 prior to
the termination of membership of such Member.

2

Article III. Election to Defer Payment of Compensation and
Payment of Deferred Compensation

3.01 On or before the Compensation Deferral Election Date in the calendar year
next preceding the calendar year 2017 and each calendar year thereafter, each
Member of the Plan shall be eligible to elect to defer the payment by the Bank
and receipt by such Member of up to 100% of the Compensation which otherwise
would be earned and payable to such Member under the Incentive Plan in the
calendar year next following the calendar year in which such Compensation
Deferral Election Date occurs to such date or dates and in such form of payment
as such Member shall designate and elect on a form provided by the Plan
Administrator. Such election shall be deemed to have been timely made and shall
be effective when such election form shall have been signed by the Member and
shall have been received by the Plan Administrator or such person as shall be
designated by the Plan Administrator for such purpose, provided such receipt
shall occur on or before the close of business of the Bank on the last Business
Day of the calendar year next preceding the calendar year in which such services
are to be performed by the Member and to which such election relates. For the
avoidance of doubt, a Member may make one election with respect to all payments
that would otherwise be payable in the next or future years under the Incentive
Plan, and such election shall be applied to all incentive monies actually paid
in a year.

3.02 Compensation deferred by a Member of the Plan for any calendar year
pursuant to a timely election made as provided in Section 3.01 shall be credited
on the books and records of the Bank to a Compensation Deferral Account for such
Member as soon as practicable following the date on which such Compensation
would have been paid to such Member but for the election made by such Member
pursuant to Section 3.01 to defer the payment and receipt of such Compensation.

3.03 If a Member dies or becomes disabled (within the meaning of IRC
Section 409A(a)(2)(c)) prior to receiving the balance credited to his
Compensation Deferral Account, the balance in his Compensation Deferral Account
at the time of the Member’s death shall be paid, in the event of his death, to
his Beneficiary or, in the event of his disability, to him, in a lump sum
payment as soon as reasonably practicable after his death or disability, as
applicable.

3.04 The balance credited to the Compensation Deferral Account of a Member shall
be paid to such Member at such date or dates or in such form as the Member shall
have made a timely election in writing pursuant to Section 3.01; provided, that
no part of such balance credited to the Compensation Deferral Account of a
Member shall be payable earlier than the earliest of (i) the Member’s Separation
from Service with the Bank, (ii) the date of the Member’s death, or (iii) the
date the Member becomes disabled within the meaning of IRC
Section 409A(a)(2)(c), and that the time or schedule of payments of the balance
credited to the Compensation Deferral Account of a Member shall not be
accelerated, except as provided in Section 3.05 or in Regulations promulgated
pursuant to IRC Section 409A, nor shall any payment of benefits under the Plan
be deferred to a date other than the date fixed for such payment in such timely
election; provided, that a Member may, by a subsequent election, as defined in
Section 1.409A-2(b)(1) of the Regulations promulgated pursuant to IRC
Section 409A, delay the time or change the form of a payment of all or any part
of the balance credited to the Member’s Compensation Deferral Account if, and
only if, such subsequent election meets all of the following requirements:
(i) such election shall not be made less than twelve (12) months prior to the
date of the first scheduled payment of the balance credited to the Member’s
thrift benefit account; (ii) such election shall not take effect until at least
twelve (12) months after the date on which the election is made; (iii) the
payment with respect to which such election is made shall be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made; and (iv) such election shall comply with any and all
other requirements of such Regulations applicable thereto.

If no election is made or if the election is not timely or properly made,
distribution will be made in the form of a single lump sum payment. An election
as to the manner of payment may not be changed after the payment has been made
or payments have commenced. Prior to that time, a Member may change his election
by filing a new election form with the Plan Administrator; provided, however,
that: (i) the new election will not take effect until at least 12 months after
the date the new election is filed; (ii) the single lump sum payment or the
commencement of installment payments with respect to which such election is made
must be deferred for a period of not less than five years from the date such
payment would otherwise have been made; and (iii) the new election is filed at
least 12 months prior to the date of the first scheduled payment under the Plan.

If installment distributions are elected, the initial installment amount will be
the account balance otherwise payable in a single sum multiplied by a fraction,
the numerator of which is one and the denominator of which is the total number
of installment payments. Subsequent installments will also be a fraction of the
unpaid account balance, the numerator of which is always one but the denominator
of which is the denominator used in calculating the previous installment minus
one. For example, if five installment payments are elected, the initial
installment will be one-fifth of the single sum account balance, the second will
be one-fourth the remaining account balance, the third installment will be
one-third the remaining account balance, and so on. The account will continue to
earn a return based on the gains and losses related to the investment choices of
the Member.

If the Member’s account balance upon eligibility for election disbursements is
less than $10,000, then the entire amount will be paid in a single lump sum
payment regardless of the Member’s payment election.

3.05 Upon a finding that the Member has suffered an Unforeseeable Emergency,
subject to compliance with IRC Section 409A the Plan Administrator may, at the
request of the Member, accelerate distribution of benefits or approve reduction
or cessation of current deferrals under Section 3.01 in the amount reasonably
necessary to alleviate such Unforeseeable Emergency, subject to the following
conditions: (i) the request to take this type of distribution shall be made by
filing a form provided by and filed with the Plan Administrator prior to the end
of any calendar month; (ii) the amount distributed pursuant to this Section 3.05
with respect to an Unforeseeable Emergency shall not exceed the amount necessary
to satisfy such financial emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Member’s assets (to the extent the liquidation of such assets would not itself
cause severe financial hardship), or by cessation of deferrals under
Section 3.01; and (iii) the amount determined by the Plan Administrator as the
distribution shall be paid in a lump sum as soon as practicable after the end of
the calendar month in which this special distribution election is made and
approved by the Plan Administrator.

3.06 The balance credited to the Compensation Deferral Account of each Member
from time to time (and each subaccount, if any, thereof) shall be determined by
the Plan Administrator by taking into account gains and losses realized or
incurred by such Compensation Deferral Account (or subaccount thereof) to the
date of determination and payment thereof based upon the investment of such
balance in such investments as such Member shall designate, from time to time,
in such manner as the Plan Administrator shall direct, from among investment
alternatives provided by the Plan servicer.

3

Article IV. Source and Method of Payment

All payments of benefits under the Plan shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or the
beneficiary of a Member. No Member shall have any right, title, or interest
whatever in or to any investments which the Bank may make or any specific assets
which the Bank may reserve to aid it in meeting its obligations under the Plan.

4

Article V. Designation of Beneficiaries

5.01 Each Member of the Plan may file with the Plan Administrator a written
designation of one or more persons as the beneficiary or beneficiaries of such
Member who shall be entitled to receive the amount, if any, payable under the
Plan to such Member following his death. A Member may, from time to time,
without the consent of any prior beneficiary, revoke or change the beneficiary
designation made by such Member by filing a new designation of beneficiary with
the Plan Administrator. The last such written designation received by the Plan
Administrator shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the Plan
Administrator prior to the Member’s death, and in no event shall it be effective
as of a date prior to such receipt.

5.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Plan Administrator, such designation conflicts with applicable
law, the Member’s estate shall be deemed to have been designated as his
beneficiary and shall be paid the amount, if any, payable under the Plan upon
the Member’s death. If the Plan Administrator is in doubt as to the right of any
person to receive such amount, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Bank may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Plan and the Bank
therefor.

5

Article VI. Administration of Plan

6.01 The Board of Directors has delegated to the Plan Administrator, subject to
those powers, if any, which the Board has reserved to itself, general authority
over and responsibility for the administration and interpretation of the Plan.
The Plan Administrator shall have full power and authority to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and any trust referred to in Article V of the
Plan and the calculation of the amount of Deferred Compensation payable under
the Plan, and to review claims for benefits under the Plan. The interpretations
and constructions of the Plan by the Plan Administrator and his decisions or
actions thereunder shall be binding and conclusive on all persons for all
purposes, except to the extent of the powers, if any, which the Board has
reserved to itself.

6.02 If the Plan Administrator deems it advisable, it shall arrange for the
engagement of legal counsel and certified public accountants (who may be counsel
to or accountants for the Bank) and other consultants, and make use of agents
and clerical or other personnel, for purposes of the Plan. The Plan
Administrator may rely upon the written opinions of such counsel, accountants,
and consultants, and upon any information supplied by the Retirement Plan for
purposes of Article III of the Plan, and delegate to any agent its authority to
perform any act hereunder, including, without limitation, those matters
involving the exercise of discretion; provided, however, that such delegation
shall be subject to revocation at any time at the discretion of the Plan
Administrator. The Plan Administrator shall report to the Board, or to a
committee designated by the Board, at such intervals as shall be specified by
the Board or such designated committee, with regard to the matters for which he
is responsible under the Plan.

6.03 All claims for payments under the Plan shall be submitted in writing to the
Plan Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or the Member’s beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within thirty (30) days following such
denial. A request for review shall contain all additional information which the
claimant wishes the Committee to consider. The Committee may hold any hearing or
conduct any independent investigation which he deems desirable to render its
decision, and the decision on review shall be made as soon as practicable after
the Committee’s receipt of the request for review. Written notice of the
decision shall be furnished to the claimant and reported to the Plan
Administrator. For all purposes under the Plan, such decisions on claims (where
no review is requested) and decisions on review (where review is requested)
shall be final, binding, and conclusive on all interested persons as to all
matters relating to the Plan.

6.04 All expenses incurred by the Bank, the Plan Administrator or the Committee
in their administration of the Plan shall be paid by the Bank.

6

Article VII. Amendment and Termination

The Board of Directors may amend, suspend, or terminate the Plan, in whole or in
part, without the consent of the Plan Administrator or any Member, beneficiary,
or other person, except that no amendment, suspension, or termination shall
retroactively impair or otherwise adversely affect the rights of any Member,
beneficiary, or other person under the Plan which shall have accrued prior to
the date of such action, as determined by the Plan Administrator in his sole
discretion. The Plan Administrator may take any action which the Plan
Administrator may deem necessary or appropriate to facilitate the
administration, management, and interpretation of the Plan or to conform the
Plan thereto, provided any such action does not have a material effect on the
then-currently estimated cost to the Bank of maintaining the Plan.

Notwithstanding termination of this Plan, benefits under the separate Federal
Home Loan Bank of New York Amended and Restated Supplemental Executive
Retirement Defined Benefit & Defined Contribution Benefit Equalization Plan
shall continue to be payable in accordance with the terms of that plan.

7

Article VIII. General Provisions

8.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees, and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into effect any merger, reorganization or
transfer of assets and assumption of Plan obligations of the Bank, that the term
“Bank” shall refer to such other organization, and that the Plan shall continue
in full force and effect until terminated pursuant to Article VII.

8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to any Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

8.03 The Bank shall withhold or cause to be withheld from all amounts payable
under the Plan any and all federal, state, local, and other taxes required by
applicable law to be withheld with respect to such payments.

8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred, or otherwise disposed of, and any attempted disposition
of such right or interest shall be null and void.

8.05 If the Plan Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Plan
Administrator is so inclined, be paid to such person’s spouse, child, or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.

8.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.

8.07 All elections, designations, requests, notices, instructions, and other
communications from a Member, beneficiary, or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail (except in the case of elections made pursuant to Section 3.01)
or delivered to such location as shall be specified by the Plan Administrator
and shall be deemed to have been given and delivered only upon actual receipt
thereof at such location.

8.08 The Plan Administrator and the Committee shall not be personally liable by
reason of any instrument executed by them or on their behalf, or action taken by
them, in their capacities under this Plan, nor for any mistake of judgment made
in good faith. The Bank shall indemnify and hold harmless each Plan
Administrator and each employee, officer, or director of the Bank to whom any
duty, power, function, or action in respect of the Plan may be delegated or
assigned, or from whom any information is requested for Plan purposes, against
any cost or expense (including fees of legal counsel) and liability (including
any sum paid in settlement of a claim or legal action with the approval of the
Bank) arising out of anything done or omitted to be done in connection with the
Plan, unless arising out of such person’s fraud or bad faith.

8.09 In the event the Bank in error makes an overpayment, the Member agrees that
the Bank, with notice to the Member, may charge the account back.

8.10 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.

8.11 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

The Federal Home Loan Bank of New York Nonqualified Deferred Incentive
Compensation Plan has been duly adopted by the Bank this 5th day of December,
2016, to be effective as of January 1, 2017.

FEDERAL HOME LOAN BANK OF NEW YORK

By: /s/ Mildred Tse-Gonzalez
Director of HR

Attest:

/s/ Brian Finnegan
Corporate Secretary


8